Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. Regarding claim 21 and 35, Applicant argues (pg. 2 of the Remarks) that Wilson does not determine if any of the avail tones was missing or broadcast at an incorrect time. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., avail tones was missing or broadcast at an incorrect time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues (pg. 2 of the Remarks) that Wilson invention is done without regard to whether or not all of the avail tones that were scheduled were actually included. Examiner respectfully disagrees. Wilson teaches (Fig. 4 step 406-408, ¶0056-¶0057, and ¶0026-¶0027) comparison of advertising schedule to As Run log and trigger log to determine that triggers were received and advertisement was run.
Applicant argues (pg. 3 of the Remarks) that Wilson never compares the timing and number of these ads to any schedule. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., compares the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues (pg. 3 of the Remarks) that Wison does not describe any schedule for these triggers or any verification that such triggers were inserted at the scheduled times. Examiner respectfully disagrees. Wilson teaches (Fig. 4 step 406-408, ¶0056-¶0057, and ¶0026-¶0027) comparison of advertising schedule to As Run log and trigger log to determine that triggers were received and advertisement was run; (¶0017) SCTE35 event logging so confirmation of the playout can be verified; (¶0018) triggers are detected and logged.
Applicant argues (pg. 4 of the Remarks) that Todd does not determine if any of the avail tones was missing or broadcast at an incorrect time or that Todd does not consult any schedule of avail tones. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., avail tones was missing or broadcast at an incorrect time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore Todd teaches (¶0057) comparing on a periodic basis, customer’s ad schedule files and ad verification files to the SCTE35 tones that occurred during a time period, using this information to generate an Ad Run 
Applicant further argues (pg. 4-5 of the Remarks) that Todd does not disclose or suggest monitoring a broadcast or return feed of a broadcast and that those skilled in the art would not consider a thumbnail stream equivalent to a return feed. Examiner respectfully disagrees. Under the broadest reasonable interpretation a thumbnail stream that is transmitted back as described by Todd [0033 and 0035] can be considered a return feed since it is transmitted back through the same content distribution network 26 as the received stream. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 20110142417, hereinafter Wilson) in view of Todd (US 20110102600.)
claim 21, “A method, comprising: receiving a return feed of a broadcast” Wilson teaches (¶0015) advertisements can be streamed live during ad avails identified by the advertising triggers; SCTE 35 and SCTE signaling are referred to advertising triggers which are used to indicate when and which advertising should be inserted into the video data stream; (¶0017) SCTE35 event logging so confirmation of the play out can be verified; (Fig. 4 step 406-408, ¶0053, and ¶0056) receiving at the server a trigger log data base and “As Run Log” from a multimedia processor end user device (i.e., both considered to be return feeds); (¶0043) content is broadcast content.
As to “comparing the return feed to a schedule of avail tones for the broadcast” Wilson teaches (Fig. 4 steps 406-412 and ¶0056 and ¶0027) compare an advertising schedule to an Advertising As Run log created by network advertising insertion device in the data distribution system to the trigger log data base at the server, to the trigger log data base received from the multimedia processor end user device and to an advertising schedule; (¶0013 and ¶0016) SCTE 35/signaling (i.e., cue tones) or other messaging techniques can trigger advertising playback; (¶0015 and ¶0030) advertising inserted during avails identified by advertising triggers/SCTE35; (¶0032) schedule indicates when local/regional advertisements are to be inserted (i.e., triggers/avails/cue); (¶0049 and ¶0055) triggers and advertisements are monitored and logged in a Trigger Log (TL) and in an As Run Log (ARL) that includes the advertising identifier with the trigger detected and time of day.

Wilson does not explicitly teach that the comparing is to determine whether the scheduled avail tones were “not triggered.” However, Todd teaches (¶0057) comparing on a periodic basis, customer’s ad schedule files and ad verification files to the SCTE35 tones that occurred during a time period, using this information to generate an Ad Run report configured to indicate whether an advertisement was displayed correctly, and if not, a reason for a display error. The Ad Run report may include specific information regarding the reason for failure. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wilson that compares schedule to the trigger log and as run log with the determining if the advertisement was not displayed correctly as taught by Todd, for the benefit of knowing whether there was a missed tone, to avoid bad QoE, and to avoid refunds to advertisers (¶0003.)

Regarding claim 22, “The method of claim 21, further comprising: receiving a notification signaling when a scheduled avail tone has triggered.” Wilson teaches (¶0021, ¶0029, and ¶0055) logging the occurrence of a trigger into the As Run Log and Trigger Log.

Regarding claim 23, Wilson alone does not teach “The method of claim 22, further comprising: determining whether a predetermined time has elapsed since a time at which the scheduled avail tone was scheduled to be triggered; and determining that the scheduled avail tone was triggered properly when the notification was received before the predetermined time elapsed.” However, Todd teaches (¶0037) monitoring engine monitors the start and stop times of advertisements and verifies that avails were present at the scheduled times; (¶0057) comparing on a periodic basis, customer’s ad schedule files and ad verification files to the SCTE35 tones that occurred during a time period, using this information to generate an Ad Run report configured to indicate whether an advertisement was displayed correctly, and if not, a reason for a display error. The Ad Run report may include specific information regarding the reason for failure. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wilson that compares schedule to the trigger log and as run log with the determining if the advertisement was displayed correctly as taught by Todd, for the benefit of knowing whether there was a missed tone, to avoid bad QoE, and to avoid refunds to advertisers (¶0003.)

Regarding claim 24, Wilson alone does not teach “The method of claim 21, further comprising: generating an alert when a scheduled avail tone was not properly triggered within a predetermined time from a time at which the 

Regarding claim 25, “The method of claim 21, further comprising: generating a log identifying all avail tones that were not properly triggered.” Todd teaches (¶0057) comparing on a periodic basis, customer’s ad schedule files and ad verification files to the SCTE35 tones that occurred during a time period, using this information to generate an Ad Run report/log configured to indicate whether an advertisement was displayed correctly, and if not, a reason for a display error. The Ad Run report may include specific information regarding the reason for failure.

Regarding claim 26, “The method of claim 21, wherein the return feed includes a plurality of aggregated feeds.” Wilson teaches (¶0059 and ¶0060) that 

Regarding claim 27, “The method of claim 21, wherein the first avail tone is one of a cue tone, a Society of Cable Television Engineers (SCTE) 104 generated event, an application for a general purpose interface (GPI) signaling, an application for an AC3 encoder, an application for active format description (AFD) signaling, and an application for a V-Chip signaling.” Wilson teaches (¶0013, ¶0016, and ¶0018) SCTE 35 or 104 trigger/signaling (i.e., cue tones) or other messaging techniques can trigger advertising playback; (¶0015 and ¶0030) advertising identified by ad avails

Regarding claim 28, “A method, comprising: receiving an automation playlist indicating a time at which each of a plurality of avail tones is to be triggered in for a broadcast” Wilson teaches (¶0019-¶0020, ¶0022, ¶0026-¶0027) national and regional, Playback Advertising Schedules (PAS) for advertisements, which are disseminated through the network, and used to verify triggers for advertising; (¶0032) Playback Advertising Schedules are provided and used to indicate advertisements and the programs and time within the programs into which they are to be streamed or inserted during playback; (¶0032) that the schedules are compared to the logs to verify that a trigger was received and logged for particular advertisements scheduled (examiner notes that “scheduling” 
As to Wilson alone does not teach “and determining whether a first one of the avail tones was not triggered within a predetermined time of a time at which the first avail tone was scheduled to be triggered.” However, Todd teaches (¶0057) comparing on a periodic basis, customer’s ad schedule files and ad verification files to the SCTE35 tones that occurred during a time period, using this information to generate an Ad Run report configured to indicate whether an advertisement was displayed correctly, and if not, a reason for a display error. The Ad Run report may include specific information regarding the reason for failure. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wilson that compares schedule to the trigger log and as run log with the determining if the advertisement was not displayed correctly as taught by Todd, for the benefit of knowing whether there was a missed tone, to avoid bad QoE, and to avoid refunds to advertisers (¶0003.)

Regarding claim 29, Wilson alone does not teach “The method of claim 28, further comprising: generating a first notification that the first avail tone was triggered properly when it is determined that the first avail tone was triggered within the predetermined time of the time at which the first avail tone was scheduled in the automation playlist.” However, Todd teaches (¶0037) monitoring 

Regarding claim 30, Wilson does not teach “The method of claim 29, further comprising: generating a second notification indicating that the first avail tone was not triggered properly when the first notification is not generated before the predetermined time has elapsed.  However, Todd teaches (¶0057) comparing on a periodic basis, customer’s ad schedule files and ad verification files to the SCTE35 tones that occurred during a time period, that an Ad Run report indicates errors/reasons for why an advertisement was not displayed correctly, for example a missed tone. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wilson that compares schedule to the trigger 


Regarding claim 31, Wilson alone does not teach “The method of claim 30, further comprising: generating the second notification when it is determined that any of the avail tones included in the automation playlist was not triggered during the predetermined time of a time indicated for the triggering of the avail tone in the automation playlist.” However, Todd teaches (¶0057) comparing on a periodic basis, customer’s ad schedule files and ad verification files to the SCTE35 tones that occurred during a time period, that an Ad Run report indicates errors/reasons for why an advertisement was not displayed correctly, for example a missed tone. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wilson that compares schedule to the trigger log and as run log with the determining if the advertisement was not displayed correctly as taught by Todd, for the benefit of knowing whether there was a missed tone, to avoid bad QoE, and to avoid refunds to advertisers (¶0003.)

Regarding claim 32, “The method of claim 28, further comprising: generating a log indicating for each of the avail tones in the automation playlist, whether the avail tone was properly triggered.” Wilson teaches (¶0021, ¶0029, 

Regarding claim 33, “The method of claim 28, further comprising: receiving a return feed corresponding to the broadcast, wherein the return feed includes a plurality of aggregated feeds.” Wilson teaches (¶0059 and ¶0060) that the trigger log and as run log are composite pieces as data structures; (Fig. 4 steps 406-408) trigger log and as run log are transmitted to the server from the client device.

Regarding claim 34, “The method of claim 28, wherein the avail tone is one of a cue tone, a Society of Cable Television Engineers (SCTE) 104 generated event, an application for a general purpose interface (GPI) signaling, an application for an AC3 encoder, an application for active format description (AFD) signaling, and an application for a V-Chip signaling.” Wilson teaches (¶0013, ¶0016, and ¶0018) SCTE 35 or 104 trigger/signaling (i.e., cue tones) or other messaging techniques can trigger advertising playback; (¶0015 and ¶0030) advertising identified by ad avails

Regarding claim 35, “A method, comprising: monitoring a return feed of a broadcast” Wilson teaches (¶0015) advertisements can be streamed live during ad avails identified by the advertising triggers; SCTE 35 and SCTE signaling are referred to advertising triggers which are used to indicate when and which 
As to “detecting the triggering of avail tones in the broadcast” Wilson teaches (¶0021 and ¶0029) when logging the occurrence of the trigger and the identifier for the advertisement into the As Run Log; (¶0032) playback advertising schedules are provided and used to indicate advertisements and the programs and times within the programs into which they are to be streamed or inserted during playback; (¶0035 and ¶0041) advertising verification system can correlating the time the triggered occurred with an advertising schedule.
As to “comparing times at which avail tones are detected in the return feed of the broadcast to a predetermined schedule of avail tones for the broadcast” Wilson teaches (Fig. 4 steps 406-412 and ¶0056 and ¶0027) compare an advertising schedule to an Advertising As Run log created by network advertising insertion device in the data distribution system to the trigger log data base at the server, to the trigger log data base received from the multimedia processor end user device and to an advertising schedule; (¶0013 and ¶0016) SCTE 35/signaling (i.e., cue tones) or other messaging techniques can trigger advertising playback; (¶0015 and ¶0030) advertising inserted during avails identified by advertising triggers/SCTE35; (¶0032) schedule indicates when local/regional advertisements are to be inserted (i.e., triggers/avails/cue); (¶0049 
Wilson alone does not teach “and determining whether a first one of the avail tones was not triggered in accord with the predetermined schedule.” However, Todd teaches (¶0057) comparing on a periodic basis, customer’s ad schedule files and ad verification files to the SCTE35 tones that occurred during a time period, that an Ad Run report indicates errors/reasons for why an advertisement was not displayed correctly, for example a missed tone. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wilson that compares schedule to the trigger log and as run log with the determining if the advertisement was not displayed correctly as taught by Todd, for the benefit of knowing whether there was a missed tone, to avoid bad QoE, and to avoid refunds to advertisers (¶0003.)

Regarding claim 36, Wilson alone does not teach “The method of claim 35, determining that the first avail tone was triggered properly when the first avail tone is detected within a predetermined time of a time at which the first avail tone was scheduled to be triggered in the predetermined schedule.” However, Todd teaches (¶0037) monitoring engine monitors the start and stop times of advertisements and verifies that avails were present at the scheduled times; (¶0057) comparing on a periodic basis, customer’s ad schedule files and ad 

Regarding claim 37, Wilson alone does not teach “The method of claim 36, further comprising:  generating an alert when the first avail tone was not triggered in accord with the predetermined schedule.” However, Todd teaches (¶0057) comparing on a periodic basis, customer’s ad schedule files and ad verification files to the SCTE35 tones that occurred during a time period, that an Ad Run report indicates errors/reasons for why an advertisement was not displayed correctly, for example a missed tone. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wilson that compares schedule to the trigger log and as run log with the determining if the advertisement was not displayed correctly as taught by Todd, for the benefit of knowing whether there 

Regarding claim 38, Wilson alone does not teach “The method of claim 37, further comprising: generating a log identifying for each of the avail tones in the predetermined schedule whether the avail tone was triggered in accord with the predetermined schedule.” However, Todd teaches (¶0037) monitoring engine monitors the start and stop times of advertisements and verifies that avails were present at the scheduled times; (¶0057) comparing on a periodic basis, customer’s ad schedule files and ad verification files to the SCTE35 tones that occurred during a time period, using this information to generate an Ad Run report configured to indicate whether an advertisement was displayed correctly, and if not, a reason for a display error. The Ad Run report may include specific information regarding the reason for failure. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wilson that compares schedule to the trigger log and as run log with the determining if the advertisement was displayed correctly as taught by Todd, for the benefit of knowing whether there was a missed tone, to avoid bad QoE, and to avoid refunds to advertisers (¶0003.)

Regarding claim 39, “The method of claim 35, wherein the return feed includes a plurality of aggregated feeds.” Wilson teaches (¶0059 and ¶0060) that the trigger log and as run log are composite pieces as data structures; (Fig. 4 

Regarding claim 40, “The method of claim 35, wherein the first avail tone is one of a cue tone, a Society of Cable Television Engineers (SCTE) 104 generated event, an application for a general purpose interface (GPI) signaling, an application for an AC3 encoder, an application for active format description (AFD) signaling, and an application for a V-Chip signaling.” Wilson teaches (¶0013, ¶0016, and ¶0018) SCTE 35 or 104 trigger/signaling (i.e., cue tones) or other messaging techniques can trigger advertising playback; (¶0015 and ¶0030) advertising identified by ad avails

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425